Citation Nr: 0948446	
Decision Date: 12/24/09    Archive Date: 01/05/10

DOCKET NO.  07-03 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial increased rating for 
degenerative arthritis of the right knee, currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an initial increased rating for residuals 
of anterior cruciate ligament tears, status post 
reconstruction, of the right knee, currently evaluated as 
10 percent disabling.  

3.  Entitlement to an initial compensable rating for status 
post bunionectomy of the right foot, with a history of a 
splay foot.  

4.  Entitlement to an initial compensable rating for status 
post bunionectomy of the left foot, with a tibial 
sesamoidectomy and a history of a splay foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to November 
1988 and from August 1989 to March 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Hartford, Connecticut.  In relevant part of that decision, 
the RO granted service connection for degenerative arthritis 
of the right knee (10 percent); residuals of anterior 
cruciate ligament tears, status post reconstruction, of the 
right knee (10 percent); status post bunionectomy of the 
right foot, with a history of a splay foot (0 percent); and 
status post bunionectomy of the left foot, with a tibial 
sesamoidectomy and a history of a splay foot (0 percent).  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

Service-Connected Right Knee Disabilities

At a VA general medical examination conducted in June 2005, 
the Veteran described daily right knee pain particularly with 
overuse.  He denied any weakness, stiffness, swelling, heat 
and redness, instability or giving way, dislocation or 
recurrent subluxation, "locking," fatigability, lack of 
endurance, and flare-ups.  

X-rays taken of the Veteran's right knee showed extensive 
degenerative changes.  A physical examination was positive 
for pain on motion and for medial and lateral meniscus 
instability but was otherwise negative.  Specifically, the 
evaluation of the Veteran's right knee showed normal range of 
motion, stability of the medial and lateral collateral 
ligaments and the anterior and posterior cruciate ligaments, 
as well as no edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal or guarding of movement, 
or additional limitation of motion due to pain, fatigue, 
weakness, or lack of endurance after repetitive use.  

Subsequently, in the notice of disagreement which was 
received at the RO in March 2006, the Veteran stated that he 
had not, at the June 2005 VA examination, denied experiencing 
locking, instability, weakness, swelling, or giving way of 
his right knee.  Rather, he asserted that his right knee "is 
all [of] the above."  He requests a re-evaluation of these 
service-connected disabilities.  

In light of the Veteran's contentions following the June 2005 
VA general medical examination, as well as the fact that the 
claims folder contains no records of post-service outpatient 
treatment for his service-connected right knee disabilities, 
the Board agrees that a remand of these issues is necessary.  
Specifically, on remand, the Veteran should be accorded a VA 
orthopedic examination to determine the current nature and 
extent of his service-connected right knee disabilities.  

In addition, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency and must be obtained if 
pertinent).  

Service-Connected Right Foot Disability

At the June 2005 VA general medical examination, the Veteran 
reported pain along the "5th metacarpal [of his right foot] 
with bunionette" and a residual splay foot but denied 
weakness, stiffness, swelling, heat, redness, fatigability, 
and lack of endurance, with a worsening of such 
symptomatology upon standing and walking.  A physical 
examination conducted on the Veteran's right foot reflected 
tenderness over the 5th metatarsal area with callous but was 
otherwise negative.  Specifically, this evaluation showed 
normal gait and no pain on motion, edema, instability, 
weakness, functional limitation upon standing and walking, 
breakdown or unusual shoe wear pattern indicative of abnormal 
weight bearing, skin or vascular changes, deformity (such as 
hammertoes, high arch, or clawfoot), or additional limitation 
of motion or function due to pain, fatigue, weakness, or lack 
of endurance after repetitive use or during flare-ups.  

Subsequently, the Veteran has contended that this 
service-connected disorder is more severe than the current 
rating indicates and requests a re-evaluation of this 
disability.  In light of these assertions-as well as the 
facts that the only VA examination of the Veteran's right 
foot was conducted four-and-a-half years ago and that the 
claims folder contains no records of post-service outpatient 
treatment for this disorder, the Board agrees that a remand 
of this issue is necessary.  Specifically, on remand, the 
Veteran should be accorded a VA orthopedic examination to 
determine the current nature and extent of his service-
connected right foot disability.  

In addition, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell, supra.  

Service-Connected Left Foot Disability

At the June 2005 VA general medical examination, the Veteran 
described, with regard to his left foot, tenderness and 
sensitivity at the base of the first metatarsal joint, daily 
foot pain, and residual splay foot but denied any weakness, 
stiffness, swelling, heat, redness, fatigability, and lack of 
endurance, with a worsening of such symptomatology upon 
standing and walking.  A physical examination conducted on 
the Veteran's left foot demonstrated tenderness at the base 
of the 1st metatarsal but was otherwise negative.  
Specifically, this evaluation showed normal gait and no pain 
on motion, edema, instability, weakness, functional 
limitation upon standing and walking, breakdown or unusual 
shoe wear pattern indicative of abnormal weight bearing, skin 
or vascular changes, deformity (such as hammertoes, high 
arch, or clawfoot), or additional limitation of motion or 
function due to pain, fatigue, weakness, or lack of endurance 
after repetitive use or during flare-ups.  

Subsequently, in the notice of disagreement which was 
received at the RO in March 2006, the Veteran stated that he 
had not, at the June 2005 VA examination, denied experiencing 
weakness, stiffness, fatiguability, or lack of endurance with 
regard to his left foot problems.  In the substantive appeal 
which was received at the RO in January 2007, he reported 
that a physician has prescribed shoe inserts and described 
persistent post-surgical numbness in his left great toe.  He 
has requested a re-evaluation of this service-connected 
disability.  

In light of the Veteran's contentions following the June 2005 
VA general medical examination, as well as the fact that the 
claims folder contains no records of post-service outpatient 
treatment for his service-connected left foot disability, the 
Board agrees that a remand of this issue is necessary.  
Specifically, on remand, the Veteran should be accorded a VA 
orthopedic examination to determine the current nature and 
extent of his service-connected left foot disability.  

In addition, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell, supra.  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  On remand the RO/AMC should provide 
corrective notice that informs the Veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if an increased rating is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish such.  
        
Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:  

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
him that a disability rating and 
effective date will be assigned if an 
increased rating is awarded, to include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who treated him for his 
service-connected right knee and 
bilateral foot disabilities since his 
separation from active duty in March 
2005.  After obtaining the appropriate 
release of information forms if 
necessary, procure copies of the records 
of right knee and bilateral foot 
treatment that the Veteran reports which 
are not duplicates of records already 
contained in the claims file.  Associate 
all such available records with the 
claims folder.  

3.  Thereafter, schedule the Veteran for 
a VA joints and feet examinations to 
determine the nature and extent of the 
service-connected degenerative arthritis 
of his right knee; residuals of anterior 
cruciate ligament tears (and status post 
reconstruction) of his right knee; status 
post bunionectomy of his right foot, with 
a history of a splay foot; and status 
post bunionectomy of his left foot, with 
a tibial sesamoidectomy and a history of 
a splay foot.  The claims folder must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  

All pertinent pathology associated with 
each of these service-connected 
disabilities should be noted in the 
examination report.  With regard to the 
right knee disabilities in particular, 
the examiner should discuss any 
associated limitation motion, 
instability, or ankylosis.  

With regard to all four of these 
service-connected disabilities, the 
examiner should discuss whether the 
Veteran's right knee and/or bilateral 
foot disabilities exhibit weakened 
movement, excess fatigability, or 
incoordination that is attributable to 
the applicable service-connected 
disability.  If feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion lost.  The examiner should 
also express an opinion as to the 
degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran 
uses his right knee, right foot, or 
left foot repeatedly over a period of 
time.  

In addition, the examiner should also 
address the impact of the service-
connected degenerative arthritis of the 
Veteran's right knee; residuals of 
anterior cruciate ligament tears (and 
status post reconstruction) of his 
right knee; status post bunionectomy of 
his right foot, with a history of a 
splay foot; and status post 
bunionectomy of his left foot, with a 
tibial sesamoidectomy and a history of 
a splay foot on his occupational 
functioning.  

A complete rationale for all opinions 
expressed must be provided.  

4.  Following completion of the above, 
adjudicate the issues on appeal.  If 
the decisions remain adverse to the 
Veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
these claims as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

